Exhibit 10.72

AMENDMENT TO THE

PALM, INC.

2009 STOCK PLAN

PALM, INC. (the “Company”), having adopted the Palm, Inc. 2009 Stock Plan (the
“Plan”), hereby amends the Plan, effective as of December 16, 2009, as follows:

1. Section 4(a)(iv) of the Plan is hereby amended and restated in its entirety
to read as follows:

“(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws. Notwithstanding the foregoing or any
provision in Section 4 of the Plan to the contrary, no discretionary Award
granted to a Director who is not an Employee (“Non-Employee Director”) may be
granted or modified by any person other than a Committee comprised solely of
Non-Employee Directors.”

2. Except as otherwise set forth herein, the terms of the Plan shall continue in
full force and effect.

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Amendment to the Plan effective as of December 16, 2009.

 

PALM, INC.

By:   /S/     DOUGLAS C. JEFFRIES         Name:   Douglas C. Jeffries Title:  
SVP and CFO